          Case 1:18-cv-07796-VEC Document 144 Filed 08/07/20 Page 1 of 1


                                                                          USDC SDNY
                                                                          DOCUMENT
UNITED STATES DISTRICT COURT
                                                                          ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                          DOC #:
 -------------------------------------------------------------- X         DATE FILED: 8/7/2020
 CONSTRUCTION LABORERS PENSION                                  :
 TRUST FOR SOUTHERN CALIFORNIA,                                 :
 GENE SAMIT and JOHN LANTZ, individually :
 and on behalf of all others similarly situated,                :          18-CV-7796 (VEC)
                                                                :
                                              Plaintiffs,       :                ORDER
                                                                :
                            -against-                           :
                                                                :
 CBS CORPORATION and LESLIE MOONVES, :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on July 31, 2020, Plaintiff filed a motion for class certification;

        IT IS HEREBY ORDERED that a conference is scheduled for August 12, 2020, at 2:30

p.m. to discuss whether Plaintiff’s motion should be denied without prejudice as prematurely

made, the briefing schedule for Plaintiff’s motion, and the status of discovery.

        Dial-in: (888) 363-4749
        Access code: 3121171#
        Security code: 7796#

SO ORDERED.
                                                                    ________________________
Date: August 7, 2020                                                   VALERIE CAPRONI
      New York, New York                                             United States District Judge
